No. 99-60702
                                  -1-

                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 99-60702
                          Conference Calendar



OSMEL GARCIA,

                                            Plaintiff-Appellant,

versus

KHURSHID YUSUFF,

                                            Defendant-Appellee.

                        --------------------
           Appeal from the United States District Court
             for the Southern District of Mississippi
                     USDC No. 5:99-CV-175-Br-S
                        --------------------
                           April 11, 2000

Before WIENER, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Osmel Garcia, federal prisoner # 49917-083, appeals the

district court’s dismissal of his petition filed pursuant to 28

U.S.C. § 2241.    His claims allege errors that are not cognizable

in a § 2241 petition but that should properly be raised in a

motion to vacate, set aside, or correct sentence under 28 U.S.C.

§ 2255.   See Ojo v. INS, 106 F.3d 680, 683 (5th Cir. 1997).

Because Garcia must file his § 2255 motion in the district where

he was sentenced, the district court properly dismissed the

instant petition for lack of jurisdiction.      See id.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-60702
                               -2-

     Accordingly, the instant appeal is DISMISSED AS FRIVOLOUS.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983); 5TH CIR.

R. 42.2.